Name: Commission Regulation (EC) NoÃ 602/2006 of 18 April 2006 adapting Regulation (EC) NoÃ 184/2005 of the European Parliament and of the Council through the updating of data requirements
 Type: Regulation
 Subject Matter: monetary relations;  marketing;  economic analysis
 Date Published: nan

 19.4.2006 EN Official Journal of the European Union L 106/10 COMMISSION REGULATION (EC) No 602/2006 of 18 April 2006 adapting Regulation (EC) No 184/2005 of the European Parliament and of the Council through the updating of data requirements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 184/2005 of the European Parliament and of the Council of 12 January 2005 on Community statistics concerning balance of payments, international trade in services and foreign direct investment (1), and in particular Article 10 thereof, Whereas: (1) Regulation (EC) No 184/2005 establishes a common framework for the systematic production of Community statistics on balance of payments, international trade in services and foreign direct investment. (2) It is necessary to regularly update the data requirements and to readjust the level of breakdown required to meet changing needs due to economic and technical developments. (3) In the field of portfolio investment, extra-EU liabilities are difficult to measure directly. In practice, they are calculated by subtracting intra-EU net assets from total world liabilities. As a consequence, data on intra-EU net assets are necessary for calculating extra-EU liabilities. (4) Some geographical breakdowns should be changed in order to improve the quality of the balance of payments statistics and to meet users needs more effectively. (5) Correct and precise definitions of all concepts and terms used in the Annex of the Regulation (EC) No 184/2005 should be provided in order to avoid misinterpretation. (6) The measures provided for in this Regulation, are in accordance with the opinion of the Balance of Payments Committee set up by Article 11 of Regulation (EC) No 184/2005, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 184/2005 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 2006. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 35, 8.2.2005, p. 23. ANNEX Annex I to Regulation (EC) 184/2005 is amended as follows: 1. in Table 2 Balance of payments quarterly statistics, Section III Financial Account, data requirements for portfolio investment are replaced by the following text: Net assets Net liabilities Net Portfolio Investment Intra-EU Extra-EU World 2. in Table 4 Foreign Direct Investment (FDI) flows, under B Activity breakdown, the description of item 505 is replaced by the following text: Direct investment abroad: Total; 3. in Table 6 Geographical breakdown levels, in the column headed Level 1, the following countries are inserted, opposite the corresponding entries shown in the column headed Level 2: (a) RU Russian Federation (b) BR Brazil (c) CN China (d) HK Hong Kong (e) IN India; 4. in Table 7 Activity breakdown levels, Column Level 2, the definition of Section K, Division 74, Class 7414, 7415 is replaced by the following text: Business and management consultancy activities, including those of holding companies.